UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-7761



ROBERT PATTERSON,

                                              Petitioner - Appellant,

          versus


WARDEN, MARYLAND HOUSE OF CORRECTION; ATTORNEY
GENERAL OF THE STATE OF MARYLAND,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-3493-DKC)


Submitted:   August 31, 1999             Decided:   September 20, 1999


Before ERVIN,* MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Lawrence Gitomer, CARDIN & GITOMER, P.A., Baltimore, Maryland,
for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


     *
       Judge Ervin participated in this case but died prior to the
time the decision was filed. The decision is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1999).   We have reviewed the record and the district court's opin-

ion and find no reversible error.     Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court.    See Patterson v. Warden, Maryland House of

Corr., No. CA-98-3493-DKC (D. Md. Oct. 30, 1998). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




                                  2